Case 19-11595-LSS Doc294 Filed 10/07/19 Page1of17

ORIGINAL

IN ‘THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

in re Chapter 11

BLACKHAWK MINING LLC, ef al.,! Case No. 19-11595 (LSS)

Debtors. Jointly Administered

 

INTERIM ORDER (Il) AUTHORIZING THE DEBTORS TO OBTAIN ADDITIONAL
POSTPETITION FINANCING, (ID INCREASING THE AMOUNT OF INDEBTEDNESS
SECURED BY LIENS AND PROVIDING SUPERPRIORITY ADMINISTRATIVE
EXPENSE STATUS, di) AUTHORIZING THE DEBTORS TO AMEND THE TERM
DIP CREDIT AGREEMENT, AND (IV) GRANTING RELATED RELIEF

 

Upon the motion (the “Motion”)* of Blackhawk Mining LLC (the “Company”), and its
affiliated debtors, each as a debtor and debtor in possession (collectively, the “Debtors’”) in the
above-captioned cases (the “Chapter 11 Cases”) pursuant to sections 105, 363, 364(c), 364(d)}
and 364(e) of title 11 of the United States Code, 11 U.S.C. §§ 101, ef seg. (the “Bankruptcy
Code”), Rules 4001(b), (c), and (d), 6004 and 9014 of the Federal Rules of Bankruptcy
Procedure (the “Bankrupicy Rules”) and Rule 4001-2 of the Local Rules of Bankruptcy Practice
and Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local

Bankruptcy Rules”) seeking, among other things, a supplemental order (the “Interim Additional

 

! The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number include: Blackhawk Mining LLC (5600); Blackhawk Coal Sales, LLC (9456); Blackhawk Land and
Resources, LLC (7839); Blackhawk River Logistics, LLC (3388); Blue Creek Mining, LLC (2427); Blue
Diamond Mining, LLC (3488); Eagle Shield, LLC (6721); FCDC Coal, Ine. (6188); Guyandotie Mining, LLC
(4882), Hampden Coal, LLC (8241); Kanawha Eagle Mining, LLC (0586); Logan & Kanawha, LLC (3178);
Panther Creek Mining, LLC (0627), Pine Branch Land, LLC (9661); Pine Branch Mining, LLC (9681); Pine
Branch Resources, LLC (9758); Redhawk Mining, LLC (0852); Rockwell Mining, LLC (3874); Spruce Pine
Land Company (2254}; Spurlock Mining, LLC (2899); Triad Mining, LLC (7713); and Triad Trucking, LLC
(6112), The location of the Debtors’ service address in these chapter 11 cases is 3228 Summit Square Place,
Suite 180, Lexington, Kentucky 40509,

Capitalized terms not otherwise defined herein have the meanings ascribed to them in the Final DIP Order (as
defined in the Motion) or the Motion, as applicable.

#92510462v2

 
Case 19-11595-LSS Doc294 Filed 10/07/19 Page 2of17

Financing Order”), which shall be granted as an interim order that is subject to a final order (the
“Final Additional Financing Order”) after a subsequent hearing (the “Final Hearing”) on such
relief as set forth herein, authorizing the Debtors to:

(i) obtain additional postpetition financing (the “Additional Financing”)
consisting of a senior secured superpriority debtor-in-possession term loan
facility (the “Additional Facility”) in an aggregate principal amount of up to
$35,000,000 (the loans made thereunder, the “Additional Loans”) pursuant to
the terms and conditions set forth in the term sheet attached as Exhibit 1 to
Exhibit A of the Motion (the “Additional Financing Term Sheet”),? including,
without limitation, that the Additional Financing shall be on substantially the
same terms as, and ranking pari passu in right of payment and of security
with, the New Moncey Term DIP Loans, subject to the exceptions set forth in
the Additional Financing Term Sheet (the “Additional Financing
Modifications”);

(ii} execute and enter into the Amendment and to perform their respective
obligations thereunder and ail such other and further acts as may be necessary,
appropriate, or desirable in connection with the Additional Financing Term
Sheet and the Additional Financing Documents.

and due and appropriate notice of the Motion and the Interim Hearing (as defined below), under
the circumstances, having been served by the Debtors on the parties identified in the Motion, and
it appearing that no other or further notice need be provided; and this Court having found that it
may enter a final order consistent with Article HI of the United States Constitution; and the Court
having reviewed the Motion; and the hearing on the Motion having been noticed and held by this
Court on October 4+, 2019 (the “Interim Hearing”); and the Court having entered the Final
DIP Order; and the relief requested in the Motion being in the best interests of the Debtors, their

creditors and their estates and all other parties in interest in these Chapter 11 Cases; and the

Court having determined that the relief requested in the Motion is necessary to avoid irreparable

 

3 The Additional Financing Term Sheet shall be superseded and replaced in all respects by an amendment to the
Term DIP Credit Agreement to be executed by the Borrower, the Term DIP Agent and the requisite Term DIP
Lenders under the Term DIP Credit Agreement, which shall be in form and substance consistent with the
Additional Financing Term Sheet (the “Amendment” and, together with the Additional Financing Term Sheet
and the Term DIP Credit Agreement, the “Additional Financing Documents”) and this Interim Additional
Financing Order.

#925 10462v2

 
Case 19-11595-LSS Doc294 Filed 10/07/19 Page 3of17

harm; and the Court having determined that the legal and factual bases set forth in the Motion
establish just cause for the relief granted herein; and upon the record made by the Debtors in the
Motion, the Nystrom Declaration, the Puntus Declaration, the Additional Financing Documents,
and in the evidence submitted and arguments made by the Debtors at the Interim Hearing, and
after due deliberation and sufficient cause appearing therefor;

IT IS FOUND, DETERMINED, ORDERED AND ADJUDGED, that:

1. Disposition. The relief requested in the Motion is GRANTED ON AN INTERIM
BASIS in accordance with the terms of this Interim Additional Financing Order. The Additional
Financing is authorized and approved in an aggregate principal amount of up to $25 million on
an interim basis and, subject to entry of the Final Additional Financing Order, $35 million on a
final basis, subject to the terms and conditions set forth in the Additional Financing Documents,
this Interim Additional Financing Order and the Final DIP Order (as modified by this Interim
Additional Financing Order). Any and all objections to the Motion with respect to the entry of
this Interim Additional Financing Order that have not been withdrawn, waived, settled, or
resolved and all reservations of rights included therein, are hereby denied and overruled on the
merits. This Interim Additional Financing Order shall become effective immediately upon its
entry.

2, Jurisdiction and Venue. This Court has core jurisdiction over the Chapter 11
Cases, the Motion and the parties and property affected hereby pursuant to 28 U.S.C. §§ 157(b)
and 1334 and the Amended Standing Order of Reference from the United States District Court
for the District of Delaware, dated February 29, 2012. Venue for the Chapter 11 Cases and

proceedings on the Motion is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

#925 E0462v2

 
Case 19-11595-LSS Doc294 Filed 10/07/19 Page 4of17

3. Notice. Appropriate notice of the Motion has, under the circumstances, been
provided in accordance with the Bankruptcy Code, the Bankruptcy Rules and the Local
Bankruptcy Rules. No other or further notice of the Motion or the entry of this Interim
Additional Financing Order shall be required. The relief granted herein is necessary to avoid
immediate and irreparable harm to the Debtors and their estates.

4, Authorization of the Additional Financing and the Amendment.

(a) The Company is authorized to borrow money pursuant to the Additional
Financing Documents and the Guarantors (as defined in the Term DIP Credit Agreement) are
authorized to guaranty the obligations (the “Additional Obligations”) of the Company with
respect to such borrowings, in each case up to an aggregate principal amount equal to
$25,000,000 on an interim basis and, subject to entry of the Final Additional Financing Order,
$35,000,000 on a final basis, subject to any limitations on borrowing under the Amendment or
the Term DIP Documents, which shall be used for all purposes permitted under the Amendment
and the Term DIP Documents, including, without limitation, to pay certain costs, fees and
expenses related to the Chapter 11 Cases, to pay the Adequate Protection Obligations, to fund the
working capital needs, capital improvements and expenditures of the Debtors and for general
corporate purposes during the Chapter 11 Cases, in each case in accordance with this Interim
Additional Financing Order, the Final DIP Order (as modified by this Interim Additional
Financing Order), the Additional Financing Documents and the Term DIP Documents.

(b) ‘In furtherance of the foregoing and without further approval of this Court,
the Company is authorized to enter into the Amendment, and each Debtor is authorized to make,
execute and deliver all instruments and documents and to pay all fees in connection with or that

may be reasonably required, necessary or desirable for such Debtor’s performance of its

#92510462v2

 
Case 19-11595-LSS Doc294 Filed 10/07/19 Page5of17

obligations under or related to the Additional Financing and the Additional Financing
Documents.
5. Findings Regarding the Additional Financing.

(a) Good and sufficient cause has been shown for the entry of this Interim
Additional Financing Order.

(b) The Term DIP Loan Parties have an immediate need to obtain the
Additional Loans in order to permit, among other things, the orderly continuation of the
operation of their businesses, to maintain business relationships with vendors, suppliers,
customers, and employees, to satisfy other working capital and operational needs, to pay
administrative costs, and to bridge to emergence from the Chapter 11 Cases. The access of the
Term DIP Loan Parties to sufficient working capital and liquidity through the incurrence of new
indebtedness and other financial accommodations is necessary and vital to the preservation and
maintenance of the going concern values of the Term DIP Loan Parties and to a successful
reorganization of the Term DIP Loan Parties.

(c) The Additional Financing is the best and only available financing option
for the Term DIP Loan Parties under the circumstances. The Term DIP Loan Parties are unable
to obtain financing on more favorable terms from sources other than the Term DIP Lenders
under the Amendment, and are unable to obtain adequate unsecured credit allowable under
section 503(b)(1) of the Bankruptcy Code as an administrative expense. The Term DIP Loan
Parties are also unable to obtain secured credit on more favorable terms than the Additionai
Loans through secured credit allowable under sections 364(c)(1), 364(c)(2) and 364(c)(3) of the
Bankruptcy Code without the Term DIP Loan Parties granting to the Term DIP Secured Parties,

subject to the Carve-Out, the Term DIP Liens and the DIP Superpriority Claims under the terms

492510462v2

 
Case 19-11595-LSS Doc294 Filed 10/07/19 Page 6of17

and conditions set forth in this Interim Additional Financing Order and in the Additional
Financing Documents.

(d) For the avoidance of doubt, the effectiveness of the Amendment and the
amendments set forth herein are subject to the consent thereto of the applicable requisite parties
under the Term DIP Credit Agreement.

(e) The terms of the Additional Financing are fair and reasonable, reflect the
Term DIP Loan Parties’ exercise of prudent business judgment consistent with their fiduciary
duties and constitute reasonably equivalent value and fair consideration.

(f) The terms of the Additional Financing have been negotiated in good faith
and at arm’s length among the Term DIP Loan Parties and the Term DIP Secured Parties, and all
of the Term DIP Loan Parties’ obligations and indebtedness arising under, in respect of, or in
connection with the Additional Financing Documents, including, without limitation, all
Additional Loans made to the Term DIP Loan Parties pursuant to the Additional Financing
Documents, shall be deemed to have been extended by the Term DIP Agent and the Term DIP
Lenders in good faith, as that term is used in section 364(e) of the Bankruptcy Code and in
express reliance upon the protections offered by section 364(e) of the Bankruptcy Code, and the
Term DIP Agent and the Term DIP Lenders (and the successors and assigns thereof, solely in
their capacity as such) shall be entitled to the full protection of section 364(e) of the Bankruptcy
Code in the event that this Interim Additional Financing Order or any provision hereof is
vacated, reversed, or modified, on appeal or otherwise.

6. Privileges and Protections.
(a) All liens, security interests, priorities and other rights, remedies, benefits,

privileges and protections provided to the lenders providing New Money Term DIP Loans and

#92510462v2

 
Case 19-11595-LSS Doc294 Filed 10/07/19 Page 7 of 17

the Term DIP Agent in the Final DIP Order and the Term DIP Documents with respect to or
relating to the Term DIP Financing, as modified by the Additional Financing Modifications,
shall apply with equal force and effect with respect to the Additional Financing, the Additional
Financing Documents and all obligations in connection therewith or related thereto. The
Additional Loans will rank pari passu in right of payment and security with the New Money
Term DIP Loans, except that (i) the New Money Term DIP Liens shall be subject and
subordinate to the liens in respect of the Additional Loans on the Specified Owned Assets and
(ii) the Additional Financing Modifications regarding payment priorities between the Additional
Loans and the New Money Term DIP Loans shall apply. In furtherance of the foregoing, except
as modified by this Interim Additional Financing Order and the Additional Financing
Modifications, for all purposes under the Final DIP Order the defined terms (a) “New Money
Term DIP Loans” shall include the Additional Loans, (b) “Term DIP Facility” shall include the
Additional Facility, (c) “Term DIP Financing” shall include the Additional Financing, (d) “Term
DIP Obligations” shall include the Additional Obligations, (ec) “Term DIP Documents” shall
include the Amendment, and (f) “Term DIP Lenders” shall include each Lender providing an
Additional New Money DIP Term Loan Commitment. The Additional Obligations shall
constitute DIP Superpriority Claims under the Final DIP Order, subject to the payment priorities
set forth in the Additional Financing Modifications.
(b) The Additional Loans made pursuant to the Additional Facility shall be
subject to the DIP ICA.
7. The Final DIP Order. The terms of the Final DIP Order are incorporated herein
and made part of this Interim Additional Financing Order. Except as expressly modified by this

Interim Additional Financing Order, the Final DIP Order shali remain unchanged and in full

#925 10462v2

 
Case 19-11595-LSS Doc294 Filed 10/07/19 Page 8 of 17

force and effect. All factual and other findings and conclusions of law contained in the Final
DIP Order shall remain fully applicable, including with respect to the Additional Financing,
except to the extent specifically modified herein. In the event of any inconsistency among the
provisions of this Interim Additional Financing Order, the Final DIP Order and the definitive
documents related to the Additional Financing, the provisions of the Final DIP Order shall
govern, except as expressly modified by this Interim Additional Financing Order.

Rights of DIP ABL Secured Parties Unaffected. For the avoidance of doubt, nothing in
this Interim Additional Financing Order or the Amendment is intended to nor shall alter, impair,
ot otherwise affect the claims, liens and security interests, or the priority thereof, or the other
rights and interests of the DIP ABL Secured Parties under the Final DIP Order, the DIP ICA, and
the DIP ABL Financing Documents, or the Prepetition ABL Secured Parties under the Final DIP
Order, the Prepetition Intercreditor Agreements, and the Prepetition ABL Financing Documents.

8, Binding Effect; Successors and Assigns. The provisions of this Interim Additional
Financing Order, including all findings herein, shail be binding upon ail parties in interest in the
Chapter 11 Cases, including, without limitation, the DIP Agents, the DIP Lenders, any statutory
or non-statutory committees appointed or formed in the Chapter 11 Cases, the Debtors and their
respective successors and assigns (including any chapter 7 or chapter 11 trustee hereinafter
appointed or elected for the estate of any of the Debtors, an examiner appointed pursuant to
section 1104 of the Bankruptcy Code or any other fiduciary appointed as a legal representative of
any of the Debtors or with respect to the property of the estate of any of the Debtors) and shall
inure to the benefit of the Term DIP Agent, the Term DIP Lenders and the Debtors and their

respective successors and assigns; provided that the DIP Agent and the DIP Lenders shall have

#925 10462v2

 
Case 19-11595-LSS Doc294 Filed 10/07/19 Page 9of17

no obligation to extend any financing to any chapter 7 trustee, chapter 11 trustee or similar
responsible person appointed for the estates of the Debtors.

9. Liens. All Hens and priority granted to the Term DIP Lenders and the Term DIP
Agent pursuant to this Interim Additional Financing Order, including the Additional Financing
Liens, shall be deemed effective and perfected upon the date of this Interim Additional Financing
Order and without the necessity of the execution, recordation or filing by the Term DIP Loan
Parties of mortgages, security agreements, control agreements, pledge agreements, financing
statements or other similar documents, or the possession or control by the Term DIP Agent of, or
over, any Term DIP Collateral.

10. Headings, Section headings used herein are for convenience only and are not to
affect the construction of or to be taken into consideration in interpreting this Interim Additional
Financing Order.

11. Effectiveness. This Interim Additional Financing Order shall constitute findings
of fact and conclusions of law and shall take effect and be fully enforceable immediately upon
entry hereof. Notwithstanding Bankruptcy Rules 4001(a)(3), 6004(h), 6006(d), 7062 or 9014, or
any Local Rule, or Rule 62(a) of the Federal Rules of Civil Procedure, this Interim Additional
Financing Order shall be immediately effective and enforceable upon its entry and there shall be
no stay of execution or effectiveness of this Interim Additional Financing Order.

12. Retention of Jurisdiction. The Court shall retain jurisdiction to implement,
interpret and enforce the provisions of this Interim Additional Financing Order, and this retention
of jurisdiction shali survive the confirmation and consummation of any chapter 11 plan for any
one or more of the Debtors notwithstanding the terms or provisions of any such chapter 11 plan

or any order confirming any such chapter 11 plan.

#92510462v2

 
13.

Case 19-11595-LSS Doc 294 Filed 10/07/19 Page 10 of 17

%
i

Final Hearing. The Final Hearing is scheduled for October 2, 2019 at 2.00 7 re

prevailing Eastern Time before this Court.

14.

Objections. Any party in interest objecting to the relief sought at the

Final Hearing shall file and serve written objections, which objections shall be served upon:

(a)

(b)

(c)

(d)

(e)

(f)

3)

#925 10462v2

counsel to the Debtors, (i) Kirkland & Ellis LLP, 300 North LaSalle, Chicago, IL
60654 (attn.: Ross M. Kwasteniet, P.C. (rkwasteniet@kirkland.com), Joseph M.
Graham (joe.graham@kirkland.com)); 601 Lexington Ave, New York, NY 10022
(attn.: Stephen E. Hessler (stephen.hessler@kirkland)) and (ii) Potter Anderson &
Corroon LLP, 1313 N. Market St., 6th Floor, Wilmington, DE 19801 (attn.: L.
Katherine Good (kgood@potteranderson.com));

counsel to the DIP ABL Agent, (i) Hogan Lovells US LLP, 390 Madison Avenue,
New York, NY 10017 (attn.: Deborah Staudinger
(deborah.staudinger@hoganlovells.com), Alex Sher
(alex.sher@hoganlovells.com)) and (ii) Morris, Nichols, Arsht & Tunnell LLP,
1201 North Market Street, P.O. Box 1347, Wilmington, DE 19899-1347
(attn.: Matthew B. Harvey (mharvey@mnat.com), Eric D. Schwartz
(eschwartz@mnat.com));

counsel to the Term DIP Agent and Prepetition First Lien Term Loan Agent,
Herrick Feinstein LLP, Two Park Ave, New York, NY 10016 (attn.: Eric A.
Stabler (EStabler@herrick.com), Steven Smith (ssmith@herrick.com));;

Counsel to the Prepetition Second Lien Term Loan Agent, Stroock & Stroock &
Lavan LLP, 180 Maiden Lane, New York, NY 10038 (attn..: Elizabeth A.
Loonam (ecloonam@stroock.com), Alex Cota (acota@stroock.com), Gabriel
Sasson (gsasson@stroock.com); and

Counsel to the Crossover Group, (i) Davis Polk & Wardwell LLP, 450 Lexington
Ave, New York, NY 10017 (atin.: Brian Resnick (brian.resnick@davispolk.com),
Dylan Consla  (dylan.consla@davispolk.com) and = Daniel Meyer
(daniel. meyer@davispolk.com)); and (i) Richards, Layton & Finger, P.A., One
Rodney Square, 920 North King Street, Wilmington, DE 19801 (attn.: Mark D.
Collins (collins@rlf.com) and Paul N. Heath (heath@rlf.com));

Counsel to the First Lien Group, Shearman & Sterling LLP, 599 Lexington
Avenue, New York, NY 10022 (attn.: Fredric Sosnick (fsosnick@shearman.com),
and Ned S. Schodek (ned.schodek@sheaman.com)) and Ashby & Geddes, P.A.,
500 Delaware Avenue, 8th Floor, Wilmington, DE 19899 (attn: Don. A Beskrone
(dbeskrone@ashbygeddes.com));

the U.S, Trustee; and

10

 
Case 19-11595-LSS Doc 294 Filed 10/07/19 Page 11 of 17

(h) any other party that has filed a request for notices with this Court,

by the foregoing no later than October {B, 2019 at 4:00 p.m. prevailing Eastern Time.

15. The Debtors shall within two (2) business days of its entry serve copies of this
Interim Additional Financing Order (which shall constitute adequate notice of the Final Hearing)
to the parties having been given notice of the Interim Hearing, to any party that has filed a

request for notices with this Court.

LAURIE SELBER SILVERSTEIN
UNITED STATES BANKRUPTCY JUDGE

Dated: Oct. 7 ; AOLF

Wilmington, Delaware

11

#92510462y2

 
Case 19-11595-LSS Doc 294 Filed 10/07/19 Page 12 of 17

Exhibit 1

 
Case 19-11595-LSS Doc 294 Filed 10/07/19 Page 13 of 17

BLACKHAWK MINING LLC
ADDITIONAL DIP TERM FACILITY TERM SHEET

This term sheet (the “Additional DIP Term Facility Term Sheet”) sets forth the principal terms of a
new debtor-in-possession facility (the “Additional DIP Term Facility”) which may be established as a
new tranche under the Secured Debtor-In-Possession Credit Agreement among the Borrower, the DIP
Term Agent and the other financial institutions party thereto, dated as of July 23, 2019 (as amended,
supplemented or otherwise modified from time to time prior to the Additional Facility Closing Date (as
defined below), the “Existing DIP Term Loan Credit Agreement”; the loans thereunder existing prior
to the Additional Facility Closing Date, the “Existing DIP Term Loans”; the holders of the Existing DIP
Term Loans, the “Existing DIP Term Lenders”; and the Existing DIP Term Loans that are New Money
Loans, the “Existing New Money DIP Term Loans”) pursuant to an amendment thereto (the “DIP
Term Amendment’) or, at the election of either Knighthead or the Required Additional DIP Term
Lenders, as a separate credit facility! (the “Additional DIP Term Loan Credit Agreement; the
definitive documentation for the Additional DIP Term Facility, whether in the form of the DIP Term
Amendment or the Additional DIP Term Loan Credit Agreement, the “Additional DIP Facility
Documentation”). Capitalized terms used and not otherwise defined herein shall have the meaning
assigned to them in the Existing DIP Term Loan Credit Agreement or the Restructuring Support
Agreement dated as of July 15, 2019 (as amended, restated, supplemented or otherwise modified from

time to time, the “Restructuring Support Agreement”), as applicable.

SUMMARY OF PRINCIPAL TERMS

 

 

 

 

Borrower Blackhawk Mining LLC, as a debtor and debtor-in-possession (the “Borrower”
or the “Company”).

Guarantors Same as in the Existing DIP Term Loan Credit Agreement.

DIP Term Agent Cantor Fitzgerald Securities, as administrative agent and collateral agent (in
such capacities, the “DEP Term Agent”).

Additional DIP Term Funds managed or advised by Knighthead Capital Management, LLC (such

Lenders applicable funds, “Knighthead”) and the other Existing New Money DIP Term

Lenders (as defined below) or their designated affiliates that choose to
participate in the Additional DIP Term Facility (collectively, the “Additional
DIP Term Lenders”).

The aggregate amount of the Additional New Money DIP Term Loan
Commitments (as defined below) will be offered for participation to each
holder of the Existing New Money DIP Term Loans under the Existing DIP
Term Loan Credit Agreement (each, an “Existing New Money DIP Term
Lender”), in each case up to such Existing New Money DIP Term Lender’s pro
rata share of the Existing New Money DIP Term Loans. Knighthead has
agreed to provide the full amount of the Additional New Money DIP Term
Loan Commitments. To the extent any other Existing New Money DIP Term
Lender (other than Knighthead) desires to provide Additional New Money DIP
Term Loan Commitments, such Existing New Money DIP Term Lender may,
prior to the entry of the Additional DIP Interim Order (as defined below), elect
to provide Additional New Money DIP Term Loan Commitments up to its pro

 

 

 

 

 

1 Upon the exercise of such election, the Company shall support and take all actions commercially reasonably
necessary to effectuate such election.

#92460278y34

 
Case 19-11595-LSS Doc 294 Filed 10/07/19 Page 14 of 17

 

rata share of the Existing New Money DIP Term Loans by either (1) submitting
a signature page to the Fourth Amendment To Restructuring Support
Agreement indicating that it agrees to be added to Exhibit C thereto or (ii)
entering into a written agreement evidencing its Additional New Money DIP
Term Loan Commitment (a “Participating Existing New Money DIP Term
Lender”), in which case the Additional New Money DIP Term Loan
Commitments of Knighthead at the time of such election shall be reduced on a
pro rata basis by the aggregate amount of the Additional New Moncey DIP Term
Loan Commitments of such Participating Existing New Money DIP Term
Lender.

 

Amount & Type

A senior secured debtor-in-possession U.S. dollar term loan facility (which may
be established as a new tranche under the Existing DIP Term Loan Credit
Agreement or as a separate credit facility) in an aggregate principal amount not
to exceed $35 million (the commitments under the Additional DIP Term
Facility, the “Additional New Money DJP Term Loan Commitments”; the
loans under the Additional DIP Term Facility, the “Additional New Money
DIP Term Loans”), subject to the terms and conditions set forth in this
Additional DIP Term Facility Term Sheet and as otherwise agreed between the
Additional DIP Term Lenders and the Borrower. The borrowing of Additional
New Money DIP Term Loans shall permanently decrease the Additional New
Money DIP Term Loan Commitments, and any Additional New Money DIP
Term Loans repaid may not be reborrowed. For the avoidance of doubt, the
Additional New Money DIP Term Loans shall constitute a separate class from
the Existing DIP Term Loans,

The Additional DIP Term Lenders shall make the Additional New Money
DIP Term Loans available to the Borrower in up to two draws in the
following manner (in each case upon the satisfaction of the conditions
precedent described below), with each such draw to be made no later than
November 30, 2019:

(a) A first draw of Additional New Money DIP Term Loans in an
ageregate principal amount of up to $25 million.

(b} A second draw of Additional New Money DIP Term Loans in an
ageregate principal amount of up to $10 million.

 

Termination Date

Same as for Existing DIP Term Loans.

 

Exit Financing

Upen confirmation of the Acceptable Plan of Reorganization and the
Company’s emergence from bankruptcy, the Additional New Money DIP Term
Loans will be converted into exit term loans in accordance with such
Acceptable Plan of Reorganization and the Restructuring Support Agreement.

 

Interest Rate

LIBOR + 9.50% per annum, with a LIBOR floor of 0.50%.

 

 

 

 

Default Interest Same as for the Existing DIP Term Loans.
Amortization None. Same as for the Existing DIP Term Loans.
Mandatory Prepayments | Same as for the Existing DIP Term Loans, except that with respect to the net

 

proceeds of any sale of assets (including, for the avoidance of doubt, certain of

 

49246027834

 

 
Case 19-11595-LSS Doc 294 Filed 10/07/19 Page 15 of 17

 

the Company’s specified, owned coal reserves in northern West Virginia (the
“Specified Owned Assets”)’), such proceeds shall be applied, first, to
repayment of the Additional New Money DIP Term Loans until repaid in full
and second, to repayment of the Existing DIP Term Loans; previded that, with
respect to the net proceeds of any sale of the Specified Owned Assets (the
“Specified Sale Proceeds”), the Company shall, subject to a pro forma
minimum liquidity test to be agreed that gives effect to the portion of the
Specified Sale Proceeds retained by the Company, promptly (and in any event
within a time period to be agreed) following receipt thereof, apply the Specified
Sale Proceeds to prepay the Additional New Money DIP Term Loans in an
amount up to 75% of the aggregate principal amount of the Additional New
Money DIP Term Loans (with the balance to be retained by the Company);
provided, further, that if the sale of the Specified Owned Assets is
consummated at a time when there exist any unused Additional New Money
DIP Term Loan Commitments, all of the Specified Sale Proceeds shall be
deposited into an escrow account on terms reasonably satisfactory to the
Required Additional DIP Term Lenders (as defined below) until an agreement
in writing is entered into by the Required Additional DIP Term Lenders and the
Company as to the application of the Specified Sale Proceeds,

 

Voluntary Prepayments

Same as for Existing DIP Term Loans, except that any voluntary prepayment
shall be applied, first, to repayment of the Additional New Money DIP Term
Loans until repaid in full and second, to repayment of the Existing DIP Term
Loans.

 

Additional DIP Interim
Order

The order approving the Additional DIP Term Facility, which shall be in form
and substance acceptable to the Required Additional DIP Term Lenders and the
required lenders under the Existing DIP Term Loan Credit Agreement (the
“Additional DIP Interim Order”) and shail, among other things, authorize
and approve (i) the borrowing and making of the Additional New Money DIP
Term Loans in an aggregate amount up to $25 million, (ii) the terms and
conditions set forth in this Additional DIP Term Facility Term Sheet, (iii) the
payment of ali reasonable and documented fees and expenses (including the
fees and expenses of outside counsel) required to be paid to the DIP Term
Agent, the Existing DIP Term Lenders and the Additional DIP Term Lenders as
described in Section 11.01(a)G@) of the Existing DIP Term Loan Credit
Agreement by the Debtors and (iv) the payment of the fees described under the
heading “Fees” below, which payment shall not be subject to reduction, setoff
or recoupment.

 

 

Additional DIP Final
Order

 

The final order approving the Additionai DIP Term Facility, which shali be
substantially in the same form as the Additional DIP Interim Order (with such
modifications as are necessary to convert the Additional DIP Interim Order into
a final order) and in form and substance acceptable to the Required Additional
DIP Term Lenders and the required lenders under the Existing DIP Term Loan
Credit Agreement (the “Additional DIP Final Order” and, together with the
Additional DIP Interim Order, the “Additional DIP Orders”), shall, among
other things, authorize and approve the Borrower to draw the full amount of the
Additional New Money DIP Term Loan Commitments.

 

 

2 For the avoidance of doubt, no DIP ABL Priority Collateral (as defined in that certain Debtor-in-Possession
ABL Intercreditor Agreement, dated as of Juiy 23, 2019) shall be considered “Specified Owned Assets”,
including, without limitation, any inventory or as-extracted collateral,

#9246027 8v34

3

 

 
Case 19-11595-LSS Doc 294 Filed 10/07/19 Page 16 of 17

 

DIP Collateral

Same as for the Existing New Money DIP Term Loans.

 

Priority Under the DIP
Term Facility

Same as for the Existing New Money DIP Term Loans and pari passu with the
liens securing the Existing New Money DIP Term Loans, except that (i) the
liens on the Specified Owned Assets securing the Additional New Money DIP
Term Loans shall be senior in priority to the liens thereon securing the Existing
DIP Term Loans and (ii) the Additional New Money DIP Term Loans shall be
placed ahead of the Existing DIP Term Loans in the default waterfall
provisions; provided that, in the case of the DIP Term Amendment, clauses (i)
and (ii) and, in the case of the Additional DIP Term Loan Credit Agreement,
solely clause (i), shall be subject to obtaining the consent of each affected
Existing DIP Term Lender.

Solely in the case of the DIP Term Amendment, in the event that any affected
Existing DIP Term Lender does not consent to the DIP Term Amendment (any
such Existing DIP Term Lender, a “Non-Consenting Existing DIP Term
Lender”; and the consenting Existing DIP Term Lenders, the “Consenting
Existing DIP_ Term Lenders”), (i) the liens on the Specified Owned Assets
securing the Additional New Money DIP Term Loans will be pari passu with
the liens thereon securing the Existing New Money DIP Term Loans of the
Non-Consenting Existing DIP Term Lenders, but, for the avoidance of doubt,
will be senior in priority to the liens thereon securing the Existing New Money
DIP Term Loans of the Consenting Existing DIP Term Lenders and {ii} the
Additional New Money DIP Term Loans shall be pari passu with the Existing
New Money DIP Term Loans of the Non-Consenting Existing DIP Term
Lenders in the default waterfall provisions, but, for the avoidance of doubt, will
be placed head of the Existing New Money DIP Term Loans of the Consenting
Existing DIP Term Lenders in the default waterfall provisions.

Solely in the case of the Additional DIP Term Loan Credit Agreement, the liens
on the Specified Owned Assets securing the Additional New Money DIP Term
Loans will be pari passu with the liens thereon securing the Existing New
Money DIP Term Loans of the Non-Consenting Existing DIP Term Lenders,
but, for the avoidance of doubt, will be senior in priority to the liens thereon
securing the Existing New Money DIP Term Loans of the Consenting Existing
DIP Term Lenders.

 

Milestones

Same as in the Existing DIP Term Loan Credit Agreement.

 

Events of Default

Same as in the Existing DIP Term Loan Credit Agreement.

 

 

Conditions Precedent to
Closing

 

| Usual and customary for financings of this type, including, without limitation:

(i) execution and delivery of the Additional DIP Facility Documentation; (ii)
entry of the Additional DIP Interim Order; and (iii)(A) if the Additional DIP
Term Facility is established as a separate credit facility, (1) the effectiveness
of an amendment to the Existing DIP Term Loan Credit Agreement
permitting the incurrence of the Additional DIP Term Facility and (2) the
entry into an intercreditor agreement governing the relative priority between
the Existing DIP Term Loans and the Additional New Money DIP Term
Loans and (B) if the Additional DIP Term Facility is established as a new
tranche under the Existing DIP Term Loan Credit Agreement, the
effectiveness of an amendment to the Existing DIP Term Loan Credit
Agreement permitting the incurrence of the Additional DIP Facility on the
terms and conditions set forth in this Additional DIP Term Facility Term Sheet
(the date on which such conditions are satisfied, the “Additional Facility

 

9246027834

 

 
Case 19-11595-LSS Doc 294 Filed 10/07/19 Page 17 of 17

 

Closing Date”).

 

Conditions Precedent to
the Funding of each
Additional New Money
DIP Term Loan

Usual and customary for financings of this type, including, without limitation:
(i) no default or event of default; (ii) accuracy of representations and warranties
in ail material respects; (iii) the Additional DIP Interim Order or the Additional
DIP Final Order, as applicable, shall be in full force and effect and shall not
have been vacated or reversed, shall not be subject to a stay, and shall not have
been modified or amended in any respect without the consent of the Required
Additional DIP Term Lenders; (iv) delivery of a customary notice of borrowing
and (v) each funding thereunder occurs no later than November 30, 2019.

 

Covenants

Same as in the Existing DIP Term Loan Credit Agreement.

 

Financial Covenant

Same as in the Existing DIP Term Loan Credit Agreement.

 

Representations and
Warranties

Same as in the Existing DIP Term Loan Credit Agreement.

 

Voting

Same as for Existing DIP Term Loans, provided that amendments and waivers
that affect solely the Additional New Money DIP Term Loans will require the
consent of Lenders holding more than 50% of the aggregate Additional New
Money DIP Term Loan Commitments and Additional New Money DIP Term
Loans and any amendments shall be subject to the terms of the relevant
intercreditor agreement (the “Required Additional DIP Term Lenders”).

 

Fees and Expenses;
Indemnification

Same as in the Existing DIP Term Loan Credit Agreement.

 

Fees

(a) Original Issue Discount: 1.00% of the aggregate principal amount of the
Additional New Money DIP Term Loan Commitments, which shall be
due and payable on the applicable funding date thereof to the Additional
DIP Term Lenders in the form of original issue discount.

(>) Exit Fee: 2.50% of the aggregate principal amount of the Additional
New Money DIP Term Loans, which shall be due and payable in cash on
the Termination Date or, in the case of Additional New Money DIP
Term Loans prepaid in whole or in part prior to the Termination Date, on
the date of such prepayment,

(c) Backstop Fee: 3.00% of the aggregate equity interests of the
reorganized Borrower otherwise allocable in respect of the Roll-Up
Loans and the outstanding Pre-Petition First Lien Term Loans held by
the Existing New Money DIP Term Lenders who do not elect to
participate, or designate an affiliate to participate on their behalf, in the
Additional DIP Term Facility (each a “Non-Participating Lender”)
pursuant to the Acceptable Plan of Reorganization, shall be reallocated
from each Non-Participating Lender to Knighthead on the effective
date of the Acceptable Plan of Reorganization.

 

Assignments and
Participations

Same as in the Existing DIP Term Loan Credit Agreement.

 

Governing Law

The laws of the State of New York (excluding the laws applicable to conflicts
or choice of law), except as governed by the Bankruptcy Code.

 

 

 

 

Yield Protection Same as in the Existing DIP Term Loan Credit Agreement.
Counsel to DIP Term Herrick, Feinstein LLP.
Agent

 

#92460278V34

 

 
